Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
In claim 9, the use of “means of a program sensor of a program controller” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and interpreted as the structure of an RFID sensor and/or a QR code sensor and/or a barcode sensor, as defined by Applicant’s Specification, page 4, lines 31-34.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitations and appears as presented below
"retrieving said data concerning climate control data and/or illumination data from said RFID chip, and on the basis of the climate control data and/or the illumination data providing ambient conditions in such a way that the seeds on said one or more seed mats may germinate and plants may grow therefrom, by the apparatus;" in lines 13-16. 

Claim 18 recites the limitations "may germinate and plants may grow therefrom" in lines 16 and 18, "may continue to grow and bear fruit" in lines 22-23 and "if appropriate" in line 23. These terms are indefinite since it is unclear whether germination and plant growth are required by the apparatus, and what the boundaries of appropriate versus not appropriate are.
Claim 18 includes the word "or" at the end of line 16. It is unclear which steps of the claim are in the alternative. Is the alternative “providing ambient conditions” or “providing first ambient conditions”? Is the alternative “providing ambient conditions” or “providing first ambient conditions”, “interrupting”, “inserting”, and providing third ambient conditions”?
Claim 18 recites the limitation "the growth process" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 8-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (U.S. Patent No. 5,073,401) in view of Kang et al. (KR 2015-0053685 A).
For claim 1, Mohr discloses a seed mat (Col. 8, lines 13-20: 200) for insertion into an apparatus (Fig. 1: 11) for growing plants, the seed mat comprising: a carrier substrate (Col. 8, lines 37-40: substrate 206); and seeds (204); wherein the seeds are fixed on the carrier substrate by an adhesive (as discussed in Col. 8, lines 32-41).
Mohr fails to specifically disclose the seed mat further comprising an RFID labelling embodied as a RFID chip which encodes the seeds fixed on the seed mat. However, in the same field of endeavor of providing a plant cultivation system, Kang et al. teaches a seed cartridge (as discussed in the translated description and shown in Figs. 2A, 2B and 4: seed cartridge 24, 42) for insertion into an apparatus (as discussed in the translated description: “The seed cartridge 24 may be installed in each of the areas partitioned by the lower pallet 22. The seed cartridge is portable and can be installed and removed in each region of the lower pallet 22.”), the seed cartridge comprising seeds (as discussed in the translated description: “The seed cartridge 42 contains seeds 43”); further comprising an RFID labelling embodied as a RFID chip which encodes the seeds fixed on the seed cartridge (as discussed in the translated description: “The seed cartridge may be provided with an identification mark 46 in which the plant contained in the cartridge is recorded or the growth condition of the plant is recorded.” and “the identity tag 46 may be an RFID”), wherein the RFID chip stores data concerning climate control data and/or illumination data adapted individually to the 
For claim 3, Mohr as modified by Kang et al. disclose the seed mat of claim 1,
wherein the carrier substrate is formed from a material selected from a group consisting of: jute; hemp; rock wool; cotton; cellulose (Mohr Col. 8, lines 39-40); viscose; Jiffy® Vitro-Plug™; and Oasis® Floral Foam.
For claim 8, Mohr as modified by Kang et al. disclose the seed mat of claim 1, wherein the RFID chip (Kang et al. as discussed in the translated description: “the identity tag 46 may be an RFID”) comprises at least one of data regarding the seeds fixed on the seed mat or data regarding the seed mat (Kang et al. as discussed in the translated description: “the seed information and the growth environment condition are stored in advance in the RFID”).
For claim 9, Mohr discloses an apparatus (Fig. 1: 10) for growing plants, the apparatus comprising; an accommodating space (Figs. 1-3: 11) for accommodating one or more seed mats (200), at least one of the one or more seed mats (as discussed in Col. 8, lines 4-20) comprising: a carrier substrate (Col. 8, lines 37-40: substrate 206); 
Mohr fails to specifically disclose the at least one of the one or more seed mats further comprising an RFID labelling embodied as a RFID chip which encodes the seeds fixed on the seed mat. However, in the same field of endeavor of providing a plant cultivation apparatus, Kang et al. teaches an apparatus for growing plants (as discussed in the translated description: “The seed cartridge 24 may be installed in each of the areas partitioned by the lower pallet 22. The seed cartridge is portable and can be installed and removed in each region of the lower pallet 22.”), the apparatus comprising: an accommodating space for accommodating one or more seed cartridges (as discussed in the translated description and shown in Fig. 4: “Referring to FIG. 4, the lower pallet defines a space in which vegetation grows on a partition wall 41, and a seed cartridge 42 is installed in the space.”), at least one or more seed cartridge (as discussed in the translated description and shown in Figs. 2A, 2B and 4: seed cartridge 24, 42 “The seed cartridge 42 contains seeds 43”) further comprising an RFID labelling embodied as a RFID chip which encodes the seeds fixed on the seed cartridge (as discussed in the translated description: “The seed cartridge may be provided with an identification mark 46 in which the plant contained in the cartridge is recorded or the growth condition of the plant is recorded.” and “the identity tag 46 may be an RFID”), wherein the RFID chip stores data concerning climate control data and/or illumination data adapted individually to the seeds fixed on the seed cartridges (as discussed in the translated description: “the seed information and the growth environment condition are stored in advance in the RFID” and in the claims “Controlling a growth environment of 
For claims 10-12, Mohr discloses a method of manufacturing a seed mat, the method comprising: applying an adhesive (Col. 8, lines 37-41: “adhesive organic starch”) on a carrier substrate (Col. 8, lines 37-40: substrate 206); applying seeds (204) on the carrier substrate provided with the adhesive (Col. 8, lines 32-41); and fixing the seeds by the adhesive on the carrier substrate (as discussed in Col. 8, lines 32-41); wherein the carrier substrate is formed from an organic material (Col. 8, lines 37-39); wherein the carrier substrate is formed from a material selected from a group consisting of: jute; hemp; rock wool; cotton; cellulose (Col. 8, lines 39-40); viscose; Jiffy® Vitro-Plug™; and Oasis® Floral Foam.
Mohr fails to specifically disclose the method of manufacturing the seed mat, the method identifying the seed mat by an RFID labelling embodied as a RFID chip which encodes the seeds fixed on the seed mat. However, in the same field of endeavor of providing a plant cultivation system, Kang et al. teaches a method of manufacturing a seed cartridge (as discussed in the translated description and shown in Figs. 2A, 2B and 4: seed cartridge 24, 42 “The seed cartridge 42 contains seeds 43”), the method comprising: identifying the seed cartridge by an RFID labelling embodied as a RFID chip which encodes the seeds fixed on the seed cartridge (as discussed in the translated description: “The seed cartridge may be provided with an identification mark 46 in which the plant contained in the cartridge is recorded or the growth condition of the plant is recorded.” and “the identity tag 46 may be an RFID”), wherein the RFID chip 
For claim 17, Mohr as modified by Kang et al. disclose the method of claim 10, wherein the RFID chip (Kang et al. as discussed in the translated description: “the identity tag 46 may be an RFID”) comprises at least one of data regarding the seeds fixed on the seed mat or data regarding the seed mat (Kang et al. as discussed in the translated description: “the seed information and the growth environment condition are stored in advance in the RFID”).
For claim 18, Mohr discloses a method for growing plants, the method comprising: manufacturing one or more seed mats (as discussed in Col. 8, lines 21-31), at least one of the one or more seed mats (as discussed in Col. 8, lines 4-20) comprising: a carrier substrate (Col. 8, lines 37-40: substrate 206); and seeds (204); wherein the seeds are fixed on the carrier substrate by an adhesive (as discussed in Col. 8, lines 32-41); inserting said one or more seed mats provided with seeds into an accommodating space of an apparatus for growing plants (Col. 9, lines 20-22); and 
Mohr fails to specifically disclose the method for growing plants, the method identifying the seed mat by an RFID labelling embodied as a RFID chip which encodes the seeds fixed on the seed mat. However, in the same field of endeavor of providing a plant cultivation system, Kang et al. teaches a method for growing plants (as discussed in the translated abstract: “thereby automatically providing environments suitable for the growth of cultivated plants without operation of a user”), the method comprising: identifying the seed cartridge (as discussed in the translated description and shown in Figs. 2A, 2B and 4: seed cartridge 24, 42 “The seed cartridge 42 contains seeds 43”) by an RFID labelling embodied as a RFID chip which encodes the seeds fixed on the seed cartridge (as discussed in the translated description: “The seed cartridge may be provided with an identification mark 46 in which the plant contained in the cartridge is recorded or the growth condition of the plant is recorded.” and “the identity tag 46 may be an RFID”), wherein the RFID chip stores data concerning climate control data and/or illumination data adapted individually to the seeds fixed on the seed cartridges (as discussed in the translated description: “the seed information and the growth 
For claim 19, Mohr as modified by Kang et al. disclose the method of claim 18, wherein the ambient conditions refer to at least one of a group consisting of: an air temperature (Mohr Col. 9, lines 37-39); an air humidity (Mohr Col. 3, lines 34-36); a water supply; a nutrient supply (Mohr Col. 9, lines 28-30); an illumination quality; an illumination intensity; and an illumination duration.
For claim 20, Mohr fails to specifically disclose wherein the apparatus for growing plants identifies the seeds fixed on the seed mat by a program sensor of a program controller. However, Kang et al. teaches a method for growing plants (as .

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr in view of Kang et al., as applied to claims 1, 3, 8-12 and 17-20 above, and further in view of Marshall et al. (U.S. Patent No. 5,887,382). 
For claim 2, Mohr as modified by Kang et al. disclose wherein the carrier substrate is formed from an organic material (Mohr Col. 8, lines 25-31), fails to specifically disclose wherein the carrier substrate, has a water absorption capacity in a range of approximately 3500 cm3 to approximately 5000 cm3 per square meter. However, Marshall et al. teaches a seed mat (Fig. 1: 10), the seed mat comprising a carrier substrate (Col. 6, lines 32-33: 14); wherein the carrier substrate has a water absorption capacity that will absorb approximately two hundred times its weight in water (as discussed in Col. 6, lines 54-63). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seed mat of Mohr and Kang et al. to include the water absorption capacity in a range of approximately 3500 cm3 to approximately 5000 cm3 per square meter for the advantage of maintaining a humid environment for the seeds and nurturing the growing seedlings, as taught by Marshall et al. Further, this specific range would have been obvious to one skilled in the art, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such that Marshall et al. teaches absorbative potential being too high or too low would be best determined by the user to prevent keeping water from use by the seeds and seedlings and reducing water absorption efficiency.
.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr in view of Kang et al., as applied to claims 1, 3, 8-12 and 17-20 above, and further in view of Huh (U.S. Patent No. 6,389,745).
. 

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr in view of Kang et al., as applied to claims 1, 3, 8-12 and 17-20 above, and further in view of Woo et al. (U.S. Patent No. 8,484,889).
For claims 5 and 6, Mohr as modified by Kang et al. disclose the invention substantially as claimed, but fail to specifically show the seed mat further comprising: a QR labelling or a barcode. However, Woo et al. teaches a seed mat (as shown in Fig. 2) comprising: a base member (10), seeds (Col. 3, lines 19-26: 30); wherein the seeds are 
For claims 14 and 15, Mohr as modified by Kang et al. disclose the invention substantially as claimed, but fail to specifically show the method further comprising: identifying the seed mat by a QR labelling or a barcode. However, Woo et al. teaches a method of manufacturing a seed mat (as shown in Fig. 2) comprising: applying seeds (Col. 3, lines 19-26: 30) on a carrier substrate (10) provided with an adhesive (Col. 3, lines 8-12: 20); identifying the seed mat by a QR labelling or a barcode (Col. 4, lines 21-23); wherein the QR labelling or the barcode encodes the seeds fixed on the seed mat (Col. 4, lines 21-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mohr and Kang et al. to include the barcode as taught by Woo et al. for the advantage of providing relevant details and planting instructions for the user about the seeds within the seed mat.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643